            Case 3:19-cv-05387-BHS Document 38 Filed 03/20/19 Page 1 of 4


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: ETHICON, INC.
       PELVIC REPAIR SYSTEM                                           MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO CASES IDENTIIFED
ON THE ATTACHED EXHIBIT A

                                               ORDER
                                   (Dismissing Cases With Prejudice)

       Pending in each of the individual civil actions listed on Exhibit A (attached hereto) is Defendants’

Motion to Dismiss with Prejudice filed by the Ethicon defendants as identified in the motions

(collectively the “Ethicon defendants”) pursuant to the procedures established by Pretrial Order (“PTO”)

# 302 or PTO # 329. See PTO ##s 302 and 329, In re: Ethicon, Inc., Pelvic Repair Sys. Prods. Liab.

Litig., 2:12-md-2327 (“Ethicon MDL 2327”) [ECF Nos. 6020 or 7576].

       The Ethicon defendants have complied with the procedures set forth in PTO # 302 and/or # 329,

and the plaintiffs have not filed an opposition. It appearing to the court that Ethicon defendants and the

plaintiffs have jointly agreed to settle, and have settled their claims, the dismissal of the Ethicon

defendants in each case identified on Exhibit A is appropriate.

       Therefore, it is ORDERED that

       (1) the Defendants’ Motion to Dismiss with Prejudice is GRANTED; and,

       (2) the Ethicon defendants are DISMISSED WITH PREJUDICE from the actions listed on the

           attached Exhibit A;

       (3) if there are no remaining defendants in any civil action on Exhibit A, then (a) that civil action

           is dismissed and stricken from the docket, and (b) any pending motions are DENIED as

           moot.

       The court DIRECTS the Clerk to:
     Case 3:19-cv-05387-BHS Document 38 Filed 03/20/19 Page 2 of 4


(1) dismiss the Ethicon defendants from the individual civil actions with prejudice;

(2) if no other defendants remain in an individual action, then (a) strike the action from the docket

   and (b) close the case;

(3) file a copy of this Order in MDL 2327 and in each individual case on the attached Exhibit A;

   and,

(4) send a copy of this Order to counsel of record and any unrepresented party.

                                       ENTER: March 20, 2019




                                             2
            Case 3:19-cv-05387-BHS Document 38 Filed 03/20/19 Page 3 of 4
                                          EXHIBIT A

     Civil Action
                                              Case Style
         No.                                                                 ECF No.
 1   2:12-cv-00457   Stone, Beverly & Wesley v. Ethicon, Inc., et al           37
 2   2:12-cv-02981   Boggs, Lisa & James v. Ethicon, Inc., et al               27
 3   2:12-cv-03647   Wynn, Charlotte & Brody v. Ethicon, Inc., et al           38
 4   2:12-cv-05957   Naderhoff, Pamela v. Ethicon, Inc., et al                 23
 5   2:12-cv-07078   Burge, Sandra v. Ethicon, Inc., et al                     29
 6   2:12-cv-08136   Simpson, Rebecca v. Ethicon, Inc., et al                  34
 7   2:13-cv-02512   Standridge, Helen v. Ethicon, Inc., et al                 17
 8   2:13-cv-02637   Williams, Eva v. Ethicon, Inc., et al                     26
 9   2:13-cv-04189   Courter, Gay & Philip v. Ethicon, Inc., et al             18
10   2:13-cv-05459   Cullum, Elizabeth & Fred v. Ethicon, Inc., et al          15
11   2:13-cv-10080   Mendez, Luisa v. Ethicon, Inc., et al                     26
12   2:13-cv-10728   Joint, Pamela & Ronald v. Ethicon, Inc., et al            14
13   2:13-cv-15172   Valdez, Carrie v. Ethicon, Inc., et al                    17
14   2:13-cv-16122   Warnet, Peggy v. Ethicon, Inc., et al                     18
15   2:13-cv-18682   McConnell, Annette & James B. v. Ethicon, Inc., et al     24
16   2:13-cv-19053   Pajak, Lucinda v. Ethicon, Inc., et al                    20
17   2:13-cv-20037   Dalton, Kathy v. Ethicon, Inc., et al                     12
18   2:13-cv-20183   Cabrera, Mona v. Ethicon, Inc., et al                     36
19   2:13-cv-21858   Hataway, Wilna v. Ethicon, Inc., et al                    23
20   2:13-cv-22132   Niehaus, Cheryl v. Ethicon, Inc., et al                   16
21   2:13-cv-22495   Chester, Robin & Thomas v. Ethicon, Inc., et al           32
22   2:13-cv-24403   Maiorano, Sheryl v. Ethicon, Inc., et al                  22
23   2:13-cv-24668   Urick, Jennifer v. Ethicon, Inc., et al                   14
24   2:13-cv-24669   Clark, Daisy D. v. Ethicon, Inc., et al                   14
25   2:13-cv-25008   Mills, Delsye & Cabel v. Ethicon, Inc., et al             15
26   2:13-cv-25485   Takara, Sandra & Steven v. Ethicon, Inc., et al           14
27   2:13-cv-29871   White, Patsy v. Ethicon, Inc., et al                      14
28   2:13-cv-31312   Smith, Erayna v. Ethicon, Inc., et al                     14
29   2:14-cv-00068   Stoddard, Renee v. Ethicon, Inc., et al                   18
30   2:14-cv-03840   Naus, Cathy & John v. Ethicon, Inc., et al                25
31   2:14-cv-05573   Burgueno, Denise v. Ethicon, Inc., et al                  17
32   2:14-cv-06042   King, Debi & Danny v. Ethicon, Inc., et al                14
33   2:14-cv-08575   La Rosa, Tammie D. v. Ethicon, Inc., et al                13
34   2:14-cv-09111   Ackerman, Renee & Michael v. Ethicon, Inc., et al         15
35   2:14-cv-09738   Nierzwick, Karen v. Ethicon, Inc., et al                  12
36   2:14-cv-13830   Laub, Kathryn & Jeffrey Lewis v. Ethicon, Inc., et al     17
37   2:14-cv-16468   Burks, Mary v. Ethicon, Inc., et al                       18
38   2:14-cv-17953   Vigil, Eloise v. Ethicon, Inc., et al                     17
39   2:14-cv-20044   McAllister, Marie v. Ethicon, Inc., et al                 11
40   2:14-cv-22856   Bowman, Anne v. Ethicon, Inc., et al                      23
41   2:14-cv-26310   Negron, Angela v. Ethicon, Inc., et al                    20
42   2:14-cv-29684   Frank, Judith L. & John v. Ethicon, Inc., et al           17
            Case 3:19-cv-05387-BHS Document 38 Filed 03/20/19 Page 4 of 4
                                           EXHIBIT A

     Civil Action
                                              Case Style
         No.                                                                         ECF No.
43   2:15-cv-01204   Crayton, Agnes & Jerry Wayne, Sr. v. Ethicon, Inc., et al         20
44   2:15-cv-02309   Gray, Cynthia & Raymond v. Ethicon, Inc., et al                   17
45   2:15-cv-04358   Borden, Janet G. & Phillip C. v. Ethicon, Inc., et al             12
46   2:15-cv-04446   Fenn, Debbie Reina v. Ethicon, Inc., et al                        33
47   2:15-cv-04450   Kolstad, Rose Marie v. Ethicon, Inc., et al                       32
48   2:15-cv-07371   Samuelson, Miriam & Carl v. Ethicon, Inc., et al                  13
49   2:15-cv-07545   Waddill, Sandra v. Ethicon, Inc., et al                           21
50   2:15-cv-07921   Bozzo, Pauline v. Ethicon, Inc., et al                            14
51   2:15-cv-08022   Breniser, Megan & William R. Woods v. Ethicon, Inc., et al        15
52   2:15-cv-11957   Kleidon, Deborah & Bert v. Ethicon, Inc., et al                   17
53   2:15-cv-12098   Oakley, Juanita T. & Clarence F., Jr. v. Ethicon, Inc., et al     13
54   2:15-cv-12162   Hudson, Margaret W. v. Ethicon, Inc., et al                       17
55   2:15-cv-12288   Kjol, Patricia A. v. Ethicon, Inc., et al                         19
56   2:15-cv-12694   Harris, Loretta v. Ethicon, Inc., et al                           38
57   2:15-cv-13588   Stephens, Tonya & Jeremiah L. v. Ethicon, Inc., et al             15
58   2:15-cv-14853   Beam, Cynthia & William v. Ethicon, Inc., et al                   15
59   2:15-cv-15959   Goldsberry, Julia A. & Montgomery L. v. Ethicon, Inc., et al      21
60   2:15-cv-16137   Weekley, Paula v. Ethicon, Inc., et al                            13
61   2:15-cv-16141   Keenan, Darci v. Ethicon, Inc., et al                             13
62   2:15-cv-16396   Miller, Terri v. Ethicon, Inc., et al                             16
63   2:16-cv-00256   Kinslowe, Leila & John v. Ethicon, Inc., et al                    20
64   2:16-cv-01598   Pechey, Jane v. Ethicon, Inc., et al                              14
65   2:16-cv-01837   Lust, Mary Kay v. Ethicon, Inc., et al                            10
66   2:16-cv-02211   McGuire, Nichole & Samuel v. Ethicon, Inc., et al                 15
67   2:16-cv-02898   Frazier, Brenda & Robert v. Ethicon, Inc., et al                  15
68   2:16-cv-05091   Jones, Diana & William v. Ethicon, Inc., et al                    15
69   2:16-cv-05231   Baggett, Katheryn v. Ethicon, Inc., et al                         22
70   2:16-cv-05934   Hogue, Frances v. Ethicon, Inc., et al                            16
71   2:16-cv-06194   Sims, Carolyn v. Ethicon, Inc., et al                             15
72   2:16-cv-06323   Erevia, Kymberli D. v. Ethicon, Inc., et al                       16
73   2:16-cv-07152   Knight, Joni v. Ethicon, Inc., et al                              16
74   2:16-cv-08822   Jaswinski, Carol Ann v. Ethicon, Inc., et al                      16
75   2:16-cv-08946   McGuire, Toni v. Ethicon, Inc., et al                             14
76   2:16-cv-10310   Piercy, Bernadine v. Ethicon, Inc., et al                         15
77   2:16-cv-10597   Bridwell, Rebecca v. Ethicon, Inc., et al                         15
78   2:16-cv-11281   Coster, Doris v. Ethicon, Inc., et al                             16
79   2:16-cv-12325   Walters, Melissa v. Ethicon, Inc., et al                          14
80   2:16-cv-12423   Miller, Nancy v. Ethicon, Inc., et al                             15
81   2:16-cv-12493   Dicks, Benita v. Ethicon, Inc., et al                             15
82   2:17-cv-00185   Gowin, Connie M. v. Ethicon, Inc., et al                          15
83   2:17-cv-01779   Patterson, Billie & Robert Earl v. Ethicon, Inc., et al           24
84   2:17-cv-03791   Chauvin, Jonell v. Ethicon, Inc., et al                           12
